Citation Nr: 0633438	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  02-07 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right hip 
disorder.

3.  Entitlement to service connection for a right ankle 
disorder.

4.  Entitlement to service connection for a right foot 
disorder.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for a low back 
disorder, a right hip disorder, a right ankle disorder, and 
for a right foot disorder.  In November 2004, the Board 
remanded the claims for additional development.


FINDINGS OF FACT

1.  The veteran's low back disorder (chronic lumbosacral 
strain) first manifested many years after his separation from 
service and is unrelated to his period of active service or 
to any incident therein.

2.  The veteran's right hip disorder first manifested many 
years after his separation from service and is unrelated to 
his period of active service or to any incident therein.

3.  The veteran's right ankle disorder (right Achilles 
tendonitis) first manifested many years after his separation 
from service and is unrelated to his period of active service 
or to any incident therein.

4.  The veteran's right foot disorder (pes cavus with painful 
lateral column) first manifested many years after his 
separation from service and is unrelated to his period of 
active service or to any incident therein.





C ONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by the veteran's period of active service.  38 U.S.C.A. §§ 
1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.309, 
3.310 (2006).

2.  A right hip disorder was not incurred in or aggravated by 
the veteran's period of active service.  38 U.S.C.A. §§ 1131; 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.310 
(2006).

3.  A right ankle disorder was not incurred in or aggravated 
by the veteran's period of active service.  38 U.S.C.A. §§ 
1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.309, 
3.310 (2006).

4.  A right foot disorder was not incurred in or aggravated 
by the veteran's period of active service.  38 U.S.C.A. §§ 
1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.309, 
3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including arthritis, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that he developed low back, right hip, 
right ankle, and right foot disorders as a result of his 
duties as a drummer in service.  The Board will address his 
claims in turn. 

As an initial matter, the Board notes that the veteran was 
scheduled for a VA examination of his spine, right hip, right 
ankle, and right foot on several occasions.  The first was in 
April 2005.  In May 2005, the veteran requested another 
examination indicating he had missed the examination 
scheduled several days earlier.  In November 2005 the veteran 
was notified by letter of another examination scheduled that 
month and was told that if he failed to report for the 
examination, his claims would be decided based upon the 
evidence of record.  The veteran did not report for the 
examination as scheduled.  In January 2006, VA sent the 
veteran a letter asking that if he would like to reschedule 
the missed examination he must respond within 30 days.  He 
did not.  He has been given ample warning that his claims 
will accordingly be decided based upon the evidence of 
record.  

A.  Low Back

The veteran's service medical records show that he complained 
of back pain on two occasions.  On the first occasion, in 
April 1973, the veteran reported a history of back trouble 
for the past four days, which had begun when he scraped his 
back during a stick fighting exercise.  He also complained of 
a cold.  No assessment of his back trouble was made.  The 
second occasion was in June 1975.  At that time, the veteran 
complained of a sore throat, fever, back pain, flank, and 
abdomen pain.  The impression was acute tonsillitis and 
common cold.  On examination in October 1975, prior to his 
separation from service, examination of his spine revealed no 
abnormalities.  Because no back condition was found on 
examination at separation, the Board finds that there was no 
evidence of a chronic condition at separation.

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection.  38 
C.F.R. § 3.303(b).  The first post-service clinical record of 
treatment for back pain is not dated until December 1999; 
that is, many years after service.  At that time, the veteran 
reported a history of low back pain that he attributed to his 
years in service as a drummer.  He denied radiculopathy at 
the time of the examination, but stated that he had 
experienced radiculopathy in the past.  The assessment was 
low back pain.  The veteran next complained of back pain in 
August 2000, that he felt was exacerbated by a fall on a 
cement floor the month before.  The assessment was chronic 
back pain.  The veteran did not seek treatment for low back 
pain again until December 2003, after he misjudged a step 
while getting off of a bus.  The assessment was back strain.  
The veteran most recently complained of low back pain in May 
2005.  

In support of his claim, the veteran submitted a December 
1999 statement written by his VA physician, which stated that 
he had treated the veteran on several occasions for bilateral 
medial epicondylitis.  The statement went on to say that the 
veteran had described to the physician the postural shifts 
required by military drumming.  While the physician had no 
direct experience with military drumming, he felt that it was 
possible that the asymmetric forces described by the veteran 
could lead to back pain.

The first post-service clinical evidence of a back disorder 
is dated in December 1999, approximately 24 years after the 
veteran's separation from service. Accordingly, he is not 
entitled to service connection on a presumptive basis.  
Additionally, in view of the lengthy period without treatment 
or complaints of such condition, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  
Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

While the veteran's VA physician has opined that the 
veteran's back disability could have been caused by the 
postural shifts required by military drumming, the Board 
finds this opinion to be too speculative to warrant a grant 
of service connection.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992) (medical evidence which merely indicates that 
the alleged disorder "may or may not" exist or "may or may 
not" be related, is too speculative to establish the 
presence of a claimed disorder or an such relationship).  
There is no indication that the physician reviewed the 
veteran's medical records in rendering his opinion.  
Accordingly, the Board finds this opinion relating the 
veteran's disorder to his in-service drumming to be 
insufficient to warrant a grant of service connection.

In this case, there is no probative evidence establishing a 
medical nexus between military service and the veteran's low 
back disorder.  Thus, service connection is not warranted.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Board has considered the veteran's assertions that his 
low back disorder is related to his service.  To the extent 
that the veteran ascribes his current disorder to his 
service, however, his opinion is not probative.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992) (layperson is 
generally not competent to opine on matter requiring 
knowledge of medical principles).

In sum, the weight of the credible evidence demonstrates that 
the veteran's low back disorder first manifested many years 
after service and is not related to his active service or any 
incident therein.  As the preponderance of the evidence is 
against the veteran's claim for service connection, the 
"benefit of the doubt" rule does not apply, and the claim 
must be denied. See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Right Hip

The veteran's service medical records are silent as to any 
complaints of or treatment for right hip pain.  The Board 
thus finds that chronicity in service is not established in 
this case.  38 C.F.R. § 3.303(b).  

The first and only post-service clinical evidence of 
treatment for right hip pain is dated in August 2000.  At 
that time, the veteran complained of right hip pain after he 
fell on a cement floor the month before.  He reported a 
history of his right hip giving out which he attributed to 
his in-service duties as a drummer.  The assessment was 
possible degenerative joint disease.

The first post-service clinical evidence of a right hip 
problem is dated in August 2000, approximately 25 years after 
the veteran's separation from service. Accordingly, he is not 
entitled to service connection on a presumptive basis.  
Additionally, in view of the lengthy period without treatment 
or complaints of such condition, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Here, 
there is no evidence relating the veteran's right hip problem 
to his period of active service.  Accordingly, service 
connection is not warranted.

The Board has considered the veteran's assertions that his 
right hip problem is related to his service.  To the extent 
that the veteran ascribes his current disorder to his 
service, however, his opinion is not probative.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992) (layperson is 
generally not competent to opine on matter requiring 
knowledge of medical principles).

In sum, the weight of the credible evidence demonstrates that 
the veteran's right hip problem first manifested many years 
after service and is not related to his active service or any 
incident therein.  As the preponderance of the evidence is 
against the veteran's claim for service connection, the 
"benefit of the doubt" rule does not apply, and the claim 
must be denied. See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Right Ankle

The veteran's service medical records are silent as to any 
complaints of or treatment for right ankle pain.  The Board 
thus finds that chronicity in service is not established in 
this case.  38 C.F.R. § 3.303(b).  

The first and only post-service clinical evidence of 
treatment for right ankle pain is dated in December 1999.  At 
that time, the veteran complained of right Achilles tendon 
pain.  On physical examination, his right Achilles tendon was 
tender to palpation and excessive dorsiflexion.  The 
assessment was right Achilles tendonitis.

In support of his claim, the veteran submitted a December 
1999 statement written by his VA physician, which stated that 
he had treated the veteran on several occasions for bilateral 
medial epicondylitis.  The statement went on to say that the 
veteran had described to the physician the postural shifts 
required by military drumming.  While the physician had no 
direct experience with military drumming, he felt that it was 
possible that the asymmetric forces described by the veteran 
could lead to right ankle pain.

The first post-service clinical evidence of a right ankle 
disorder is dated in December 1999, approximately 24 years 
after the veteran's separation from service. Accordingly, he 
is not entitled to service connection on a presumptive basis.  
Additionally, in view of the lengthy period without treatment 
or complaints of such condition, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

While the veteran's VA physician has opined that the 
veteran's right ankle problem could have been caused by the 
postural shifts required by military drumming, the Board 
finds this opinion to be too speculative to warrant a grant 
of service connection.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992) (medical evidence which merely indicates that 
the alleged disorder "may or may not" exist or "may or may 
not" be related, is too speculative to establish the 
presence of a claimed disorder or an such relationship).  
There is no indication that the physician reviewed the 
veteran's medical records in rendering his opinion.  
Accordingly, the Board finds this opinion relating the 
veteran's disorder to his in-service drumming to be 
insufficient to warrant a grant of service connection.

In this case, there is no probative evidence establishing a 
medical nexus between military service and the veteran's low 
back disorder.  Thus, service connection is not warranted.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Board has considered the veteran's assertions that his 
right ankle problem is related to his service.  To the extent 
that the veteran ascribes his current disorder to his 
service, however, his opinion is not probative.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992) (layperson is 
generally not competent to opine on matter requiring 
knowledge of medical principles).

In sum, the weight of the credible evidence demonstrates that 
the veteran's right ankle problem first manifested many years 
after service and is not related to his active service or any 
incident therein.  As the preponderance of the evidence is 
against the veteran's claim for service connection, the 
"benefit of the doubt" rule does not apply, and the claim 
must be denied. See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

D.  Right Foot

The veteran's service medical records show that he complained 
of right foot pain in November and December of 1973, and in 
August 1974.  In November 1973, the veteran reported to sick 
call with complaints of pain and swelling in his right foot.  
He reported that he had cut his foot on a coral reef.  
Physical examination revealed infected cuts and general red 
streaking.  The assessment was cellulitis.  On follow-up one 
week later, the veteran was found to have swelling in his 
toes and groin involvement.  The veteran received further 
follow-up for the cuts on his right foot on two occasions in 
December 1973.  In August 1974, the veteran again reported to 
sick call after cutting his right foot on coral reefs while 
surfing.  His cuts were cleansed and a dressing applied.  
There are no further references to treatment for right foot 
problems in the veteran's service medical records.  On 
examination in October 1975, prior to his separation from 
service, examination of the feet revealed no abnormalities.  
Because no feet disorders were found on examination at 
separation, the Board finds that there was no evidence of a 
chronic condition at separation.

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection.  38 
C.F.R. § 3.303(b).  The first post-service clinical record of 
treatment for foot trouble is dated in August 2000.  At that 
time, the veteran complained of a painful right foot.  He was 
referred for evaluation by a podiatrist.  On podiatry 
evaluation in October 2000, the veteran described dull and 
aching right foot pain laterally that had been present "for 
years."  He stated that the pain was worse on hard surfaces.  
He stated that approximately one year earlier, VA had 
prescribed him custom-made shoes and inserts, although, the 
Board notes, there is no clinical record of such in the 
claims folder.  The veteran attributed his foot pain to his 
duties in the marching band as a marine.  Physical 
examination revealed pes cavus with pain on palpation of the 
lateral column of the right foot from the heel to the distal 
to the frontal area of the foot.  There was no pain with 
range of motion.  X-ray examination did not reveal evidence 
of fracture or any acute trauma.  The assessment was pes 
cavus with a painful lateral column on the right foot.  The 
veteran was scanned for orthotic devices and instructed to 
wear his custom-molded shoes.  Subsequent treatment records 
show continued treatment for right foot pain.  At no time, 
however, did any treating provider relate the veteran's right 
foot pain to his period of active service.

The first post-service clinical evidence of a right foot 
trouble is dated in August 2000, approximately 25 years after 
the veteran's separation from service. Accordingly, he is not 
entitled to service connection on a presumptive basis.  
Additionally, in view of the lengthy period without treatment 
or complaints of such condition, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Here, 
there is no evidence relating the veteran's right foot 
trouble to his period of active service.  Accordingly, 
service connection is not warranted.

The Board has considered the veteran's assertions that his 
right foot trouble is related to his service.  To the extent 
that the veteran ascribes his current disorder to his 
service, however, his opinion is not probative.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992) (layperson is 
generally not competent to opine on matter requiring 
knowledge of medical principles).

In sum, the weight of the credible evidence demonstrates that 
the veteran's right foot problem first manifested many years 
after service and is not related to his active service or any 
incident therein.  As the preponderance of the evidence is 
against the veteran's claim for service connection, the 
"benefit of the doubt" rule does not apply, and the claim 
must be denied. See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In March 2001, and several times thereafter (including 
letters of December 2004, March 2005, and November 2005), the 
RO provided Pelegrini-compliant notice to the veteran with 
regard to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  Any defect with regard to the timing 
or content of the notice to the appellant is harmless because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an April 
2006 re-adjudication of the claims by the RO subsequent to 
receipt of the required notice.  

The RO has also, in an April 2006 supplemental statement of 
the case, provided the requisite notification regarding 
disability ratings and effective dates of any award.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

All relevant, identified, and available evidence has been 
obtained, and the appellant has not referred to any 
additional, unobtained, relevant, available evidence.  He has 
been scheduled for several hearings and failed to appear.  VA 
has satisfied both the notice and duty to assist provisions 
of the law and adjudication of the appeal at this point will 
not prejudice the veteran.


ORDER

Service connection for a low back disorder is denied.

Service connection for a right hip disorder is denied.

Service connection for a right ankle disorder is denied.

Service connection for a right foot disorder is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


